Title: To James Madison from Robert Harrison Grayson, 17 March 1807
From: Grayson, Robert Harrison
To: Madison, James



Dr Sir,
Washington March 17th. 1807

Mr. Moses Daulton a resident of Limestone, in this State, and an acquaintance of mine, perceiving by an act of the last session of Congress, that a surveyor is to be appointed for the port of Limestone has requested of me a letter of recommendation to the president in order to obtain the appointment to the office.  I avail myself of the acquaintance Sir, I have the honor to have with you, to recommend through you Mr. Daulton to the president.  Mr. Daultons political principles are, I believe decidedly republican, and since I first became acquainted with him which is about eight years since, he has uniformly as far as I have ever understood conducted himself with honesty and integrity, and I think if the office should be confered on him that he will discharge its duties with fidelity.  I am Dear Sir with sentiments of esteem your Mo: obdt. Sert.

Robert Harrison Grayson

